Citation Nr: 1436121	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-08 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a bilateral eye disorder.

2.  Entitlement to service connection for a bilateral eye disorder, to include glaucoma.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1963 to March 1966.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the RO in Milwaukee, Wisconsin, which denied entitlement to service connection for conjunctivitis (an eye disability).  The Board notes that the issue of new and material evidence was not addressed in the December 2009 rating decision.  After the Veteran submitted a February 2010 notice of disagreement (NOD), the RO restyled the issue as whether new and material evidence adequate to reopen the claim for service connection for a bilateral eye condition (currently claimed as conjunctivitis) had been submitted.  The Veteran was informed of the need for new and material evidence in a Veterans Claims Assistance Act of 2000 (VCAA) letter dated November 2010, and in a March 2011 statement of the case (SOC) a decision review officer (DRO) declined to reopen the issue. 

This case was previously before the Board in December 2013, where it was remanded to schedule a Travel Board hearing.  The Veteran testified before the undersigned Veterans Law Judge at an April 2014 Travel Board hearing in Milwaukee, Wisconsin.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

Regarding the April 2014 Travel Board hearing, when conducting a hearing a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 
38 C.F.R. § 3.103 (2013).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497.  Here, during the Travel Board hearing, the Veterans Law Judge specifically noted the issues on appeal.  Then, having heard the Veteran's evidence, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  Specifically, the Veterans Law Judge suggested that the Veteran obtain a medical opinion concerning whether the Veteran's currently diagnosed glaucoma began in service.  The Veterans Law Judge queried the Veteran specifically regarding the need for a medical opinion to support the issues on appeal; therefore, the Veterans Law Judge substantially complied with the requirements of 38 C.F.R. § 3.103; Bryant at 496-97.

At the April 2014 Travel Board hearing, the Veteran's representative requested a 60 day continuance to submit medical evidence in support of the issues on appeal.  The Board subsequently received additional medical documentation from the Veteran in May 2014.  A waiver was not received with the records; however, as the Board is reopening the issue of service connection for a bilateral eye disorder and remanding for additional development, the Veteran is not prejudiced by the Board considering this evidence in the first instance.  38 C.F.R. § 20.1304 (2013).

The Board notes that there has been some confusion as to the issues on appeal; however, under Clemons v. Shinseki, the Board is empowered to reframe the issues to encompass all claimed symptoms of disability.  As such, the Board finds that, after reopening service connection for a bilateral eye disorder, the remaining issue on appeal is entitlement to service connection for a bilateral eye disorder, to include glaucoma.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The issue of entitlement to service connection for a bilateral eye disorder, to include glaucoma, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2006 Board decision reopened and remanded the issue of entitlement to service connection for a bilateral eye disorder, and a subsequent unappealed July 2009 Board decision denied service connection for a bilateral eye disorder.  

2.  The evidence received since the July 2009 Board decision relates to an unestablished fact of an etiological relationship between a currently diagnosed eye disability and service that is necessary to substantiate a claim of service connection for a bilateral eye disorder.


	CONCLUSIONS OF LAW	

1.  The July 2009 Board decision denying service connection for a bilateral eye disorder was final when issued.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2013); 
38 C.F.R. § 20.1100 (2013). 

2.  Evidence received since the July 2009 Board decision is new and material to reopen service connection for a bilateral eye disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  In this decision, the Board reopens and remands the issue of service connection for a bilateral eye disorder, to include glaucoma.  As such, further discussion of VA's duties to notify and to assist is unnecessary at this time.

Reopening Service Connection for a Bilateral Eye Disorder

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513. 

In a July 2009 decision, the Board, in pertinent part, denied an appeal for service connection for a bilateral eye disorder after having reopened the issue in a November 2006 decision.  The Board found that, after considering all the evidence of record, including VA and private medical records, examinations, and opinions, the evidence weighed against a finding that the then diagnosed bilateral eye disability was the result of active military service.  The Veteran did not appeal the decision to the United States Court of Appeals for Veterans Claims (Court); thus, the July 2009 Board decision denying service connection for a bilateral eye disorder became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Since the July 2009 Board decision, VA has received a medical opinion from the Veteran's private physician.  The physician noted that while in service the Veteran reported to a military clinic with symptoms of a red right eye, eye pain, and nausea and vomiting.  The private physician diagnosed conjunctivitis.  The physician went on to opine that, to a reasonable degree of medical probability, the condition noted in the service treatment records was far more likely to be glaucoma than conjunctivitis.  As the Veteran is currently diagnosed with and being treated for glaucoma, this opinion relates to an unestablished fact of an etiological relationship between a currently diagnosed eye disability and service that is necessary to substantiate a claim of service connection for a bilateral eye disorder.  As such, the Board finds that the additional evidence is new and material to reopen service connection for a bilateral eye disorder.  38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been received, the appeal to reopen service connection for a bilateral eye disorder is granted.


REMAND

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the instant decision, the Board finds that a remand for a new VA examination and opinion is necessary to clarify questions raised by the newly received evidence in the instant matter.

Conjunctivitis is an "inflammation of the conjunctiva, generally consisting of conjunctival hyperemia associated with a discharge."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 405 (32nd ed. 2012).  The conjunctiva is "the delicate membrane that lines the eyelids and covers the exposed surface of the sclera[.]"  Id.  The sclera is "the tough white outer coat of the eyeball[.]"  Id. at 1678.  Glaucoma is "a group of eye diseases usually characterized by an increase in intraocular pressure that causes pathologic changes in the optic disk and typical defects in the field of vision."  Id. at 782.

Prior to the July 2009 Board decision denying service connection for a bilateral eye disorder, the Veteran received an August 2006 VA eye examination.  The examination report conveys that the Veteran was diagnosed with glaucoma.  In a subsequent February 2007 addendum opinion, the VA examiner opined that, while an acute glaucomatous attack can display symptoms such as a red, painful eye, the evidence did not reflect that the Veteran had glaucoma in service.  As reason for the opinion, the VA examiner noted that an acute glaucomatous attack cannot be resolved without the appropriate treatment, which would have involved eye drops and laser treatment at the time of the attack.  Further, a February 1989 Humphrey visual field test showed no evidence of glaucomatous damage, and the results from the August 2006 VA eye examination were not consistent with angle closure glaucoma.    

During the pendency of the instant appeal, the Veteran received another VA eye examination in November 2009.  The examination report conveys that the VA examiner opined that the Veteran's diagnosed glaucoma was not related to service, and that the in-service diagnosis of conjunctivitis was not related to the currently diagnosed glaucoma.  The VA examiner did not provide a rationale for the opinions.  As such, the November 2009 VA examination is inadequate for VA purposes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an opinion without any rationale against which to evaluate the probative value of the determination is inadequate).

Also during the pendency of this appeal, as discussed above, VA received a private medical opinion which purported to opine that, to a reasonable degree of medical probability, the red eye with pain symptoms reported in service was far more likely to be glaucoma than the diagnosed conjunctivitis; however, this was not the first time this same physician weighed in on the issue on appeal.  In a December 2004 letter, the private physician opined that "there is a possibility" the diagnosed conjunctivitis "may have been early glaucoma."  A second opinion was rendered by this physician in a May 2005 letter in which he opined that it was "at least likely to be early glaucoma instead of conjunctivitis."  In a subsequent January 2006 letter, the physician opined that he "would consider the possibility that the Veteran's present eye condition began while he was in service."  While the physician's new purported opinion is sufficient to warrant reopening the issue on appeal, that is, sufficient to raise a reasonable possibility of substantiating the claim but not sufficient to prove the claim, the opinion will need to be weighed in the context of the previous purported opinions by the same physician as well as other evidence of record.  

Considering the new evidence received by the Board, the physician's previous opinions, and the inadequate November 2009 VA eye examination, the Board finds that a remand to obtain a new VA eye examination and nexus opinion is warranted.  Accordingly, the issue of entitlement to service connection for a bilateral eye disorder, to include glaucoma, is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye examination in order to assist in determining the etiology of any identified eye disabilities, including the diagnosed glaucoma.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

A)  Is it as likely as not (i.e., probability of 50 percent or more) that the March 1964 in-service diagnosis of conjunctivitis was misdiagnosed?

B)  If the conjunctivitis was misdiagnosed, is it as likely as not (i.e., probability of 50 percent or more) that the proper in-service diagnosis should have been glaucoma?

C)  Whether or not the conjunctivitis was misdiagnosed in service, is it as likely as not (i.e., probability of 50 percent or more) that any identified bilateral eye disorder, including the currently diagnosed glaucoma, originated in and/or is related to service?

D)  In the event the examiner finds that the Veteran was properly diagnosed with conjunctivitis in service, is it as likely as not (i.e., probability of 50 percent or more) that the currently diagnosed glaucoma is related to the in-service diagnosis of conjunctivitis?

2.  Then readjudicate the claim for service connection for a bilateral eye disorder, to include glaucoma.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


